DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 13, 15, 21, and 23 now read –a first series of arcuate ramps [[are]] formed in the saucer;-- (…) –second series of arcuate ramps [[are]] formed beneath the base.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach a pot assembly with a saucer as claimed. Specifically, the prior art fails to disclose or teach wherein at least two complementary surfaces are formed in the base, offset and corresponding to the at least two cam surfaces formed beneath the base; and wherein at least two complementary surfaces are formed in a lower surface of the saucer, offset and corresponding to the at least two cam surfaces formed in the saucer; in combination with the other limitations of the claim.

The closest prior art of Orschulik (US 20060037241) discloses a similar plant pot and interlocking saucer including cam surfaces provided between the saucer and the pot so that rotation of the pot relative to the saucer can extend or retract the pot from the saucer. However, Orschulik fails to teach at least two complementary surfaces formed in the base, offset from one another and corresponding to at least two cam surfaces formed beneath the base; and wherein at least two complementary surfaces are formed in a lower surface of the saucer, offset from one another and corresponding to the at least two cam surfaces formed in the saucer; in combination with the other limitations of the claim, and for the reasons stated above for claims 21 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644